Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed December 3rd, 2021, in which Claims 1, 11, and 12 have been amended. No claims have been added. Claims 1-21 are currently pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 11 and 12 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In Claim 1, 11 and 12:
… perform a depressing learning process based on a second probability value to
set each of the plurality of synaptic weight values to an inactive value, including determining a difference between a preset number of active synapses and a number of active synapses having active synaptic weight values,
 determining a ratio of the difference to the number of active synapses having active synaptic weight values, and setting the ratio as the second probability value

	The closest prior art of record is Senn et al “Convergence of stochastic learning in perceptrons with binary synapses.” Senn teaches, "depressing learning process based on a second probability value to set each of the plurality of synaptic weight values to an inactive value" determining a difference between a preset number of active synapses and a number of active synapses having active synaptic weight values; determining a ratio of the difference to the number of active synapses having active synaptic weight values, and setting the ratio as the second probability value. Further Srinivasan et al. “Magnetic Tunnel Junction Based Long-Term Short-Term Stochastic Synapse for a Spiking Neural Network with On-Chip STDP Learning” teaches a spiking neural network whose depressing probability is based on a ratio between time constants governing potentiation and depression (Eq. 7). However this ratio is not determined based on a difference between “number of active synapses and active synaptic weight values”. It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine these references to teach at least the limitations above. Furthermore, neither reference teaches determining a ratio of the difference to the number of active synapses having active synaptic weight values, and setting the ratio as the second probability value.
Dependent Claims 2-10, 13-21 are allowed as they depend upon an allowable independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



	

/J.R.G./Examiner, Art Unit 2122  


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122